                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

    Case No.:   CV 18-06434 GW (RAO)                               Date:    October 9, 2019
    Title:      John Lake v. Debbie Asuncion et al.



    Present:       The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo                                     N/A
                  Deputy Clerk                               Court Reporter / Recorder

         Attorneys Present for Plaintiff(s):            Attorneys Present for Defendant(s):

                        N/A                                             N/A

Proceedings:             (In Chambers) ORDER TO SHOW CAUSE WHY THE INSTANT
                         MATTER SHOULD NOT BE DISMISSED

        On May 2, 2019, the Court dismissed certain claims of the First Amended Complaint
with leave to amend. Dkt. No. 53. Plaintiff was given the option of filing a Second Amended
Complaint or a Notice of Dismissal by June 3, 2019. Id. On June 17, 2019, the Court granted
Plaintiff’s request for an extension of time to file his Second Amended Complaint. Dkt. No. 59.
On August 2, 2019, the Court granted Plaintiff’s second request for an extension of time to file
his Second Amended Complaint. Dkt. No. 67. Plaintiff was cautioned that the Court would not
grant any further extensions absent extraordinary circumstances. Id. Plaintiff’s Second
Amended Complaint was due on September 3, 2019. Id. To date, Plaintiff has not filed a
Second Amended Complaint.1

       In light of the foregoing, IT IS ORDERED that Plaintiff must show cause, in writing, on
or before October 30, 2019, why this case should not be dismissed for failure to prosecute and to
comply with Court orders. Alternatively, Plaintiff may discharge this Order by filing a Second
Amended Complaint or a Notice of Dismissal by this deadline. Plaintiff’s failure to timely
respond to this Order will result in a recommendation that this case be dismissed.

///
///
///
///

1
 On August 15, 2019, Plaintiff filed a motion to disqualify District Judge Wu and the
undersigned. Dkt. No. 68. The motion to disqualify was denied by District Judge Birotte on
September 4, 2019. Dkt. No. 70.


CV-90 (05/15)                         CIVIL MINUTES - GENERAL                            Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.:      CV 18-06434 GW (RAO)                              Date:    October 9, 2019
 Title:         John Lake v. Debbie Asuncion et al.


        The Clerk shall attach a copy of the Notice of Dismissal previously provided to
Plaintiff to this Order. See Dkt. No. 53-2.

       IT IS SO ORDERED.

       Attachment.




                                                                                        :
                                                              Initials of Preparer      dl




CV-90 (05/15)                       CIVIL MINUTES - GENERAL                          Page 2 of 2
